NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 21, 2014*
                                Decided October 21, 2014

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 13-3687

JERRY MEANS,                                 Appeal from the United States District
     Plaintiff–Appellant,                    Court for the Eastern District of Wisconsin.

       v.                                    No. 13-CV-846-JPS

ROSE LARSON, et al.,                         J. P. Stadtmueller,
     Defendants–Appellees.                   Judge.



                                        ORDER

        Former Wisconsin inmate Jerry Means appeals the dismissal of his civil-rights
suit alleging that he was wrongly confined in segregation for 34 days without a hearing.
We affirm.




      *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(c).
No. 13-3687                                                                            Page 2

       In his complaint Means alleged the following facts, which we accept as true and
construe in his favor. See Brumfield v. City of Chicago, 735 F.3d 619, 622 (7th Cir. 2013).
After violating parole, Means was returned to prison and immediately placed in
segregation without explanation. He later received a memo from the prison’s “security
director” attributing his “non-punitive” segregated status to his prior “assaultive
behavior.” Means spent 34 days in segregation before being transferred to a
special-needs unit that houses mentally ill inmates.

       Means sued the prison warden and several prison officials under 42 U.S.C.
§ 1983, alleging that they deprived him of a protected liberty interest by placing him in
segregation without a hearing. The district court screened the complaint, see 28 U.S.C.
§ 1915A, and concluded that it failed to state a claim because his time in segregation did
not involve a liberty interest.

        For prisoners, liberty interests arise only from policies that impose “atypical and
significant hardship on the inmate in relation to the ordinary incidents of prison life.”
Wilkinson v. Austin, 545 U.S. 209, 221–23 (2005) (quoting Sandin v. Conner, 515 U.S. 472,
483–84 (1995)); see also Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013).
Segregated confinement may trigger a liberty interest, and thereby due process
protections, if the length is substantial or the conditions are unusually harsh.
See Townsend v. Cooper, 759 F.3d 678, 687 (7th Cir. 2014); Hardaway, 734 F.3d at 743–44;
Marion v. Columbia Corr. Inst., 559 F.3d 693, 697–98 (7th Cir. 2009). But Means’s
segregation term of just over one month, by itself, did not implicate a liberty interest.
See, e.g., Earl v. Racine Cnty. Jail, 718 F.3d 689, 690, 692 (7th Cir. 2013) (12-day and 7-day
segregation terms did not implicate liberty interest); Townsend v. Fuchs, 522 F.3d 765,
766, 771–72 (7th Cir. 2008) (59-day segregation term); Lekas v. Briley, 405 F.3d 602, 612
(7th Cir. 2005) (90-day segregation term); Richardson v. Runnels, 594 F.3d 666, 672 (9th
Cir. 2010) (16-day segregation term); cf. Toston v. Thurmer, 689 F.3d 828, 832 (7th Cir.
2012) (remanding where district court made no findings about whether 90-day
segregation term deprived prisoner of liberty); Orr v. Larkins, 610 F.3d 1032, 1033–34
(8th Cir. 2010) (9-month segregation term did not implicate liberty interest). Nor were
the alleged “intolerable conditions”—being strip-searched and prevented from
accessing the law library or pursuing administrative remedies—so extreme as to involve
due process considerations. See Hardaway, 734 F.3d at 744.

       To the extent that the complaint can be read also to challenge the conditions of
confinement—a challenge that the district court did not address—it also fails to state a
claim because the alleged conditions do not amount to “the denial of the minimal
No. 13-3687                                                                            Page 3

civilized measure of life’s necessities,” see Farmer v. Brennan, 511 U.S. 825, 834 (1994)
(internal quotations omitted); Townsend, 522 F.3d at 773.

                                                                                AFFIRMED.